PER CURIAM.
James Elysee appeals the summary denial of his motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial of Grounds Two, Three, and Five without further discussion. However, because the allegations contained within Grounds One and Four are not conclusively refuted by the record, we reverse the summary denial of those grounds and remand for attachment of record excerpts conclusively refuting those claims or for an evidentiary hearing. See Freeman v. State, 761 So.2d 1055, 1061 (Fla.2000) (“[A] defendant is entitled to an evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and records in the case conclusively show that the prisoner is entitled to no relief, or (2) the motion or a particular claim is legally insufficient.”).
AFFIRMED in part, REVERSED in part, and REMANDED.
ORFINGER, BERGER and LAMBERT, JJ., concur.